 Case 6:21-cv-01067-MK        Document 1      Filed 07/19/21   Page 1 of 11




Meredith Holley, OSB No. 125647
Meredith@ErisResolution.com
Law Office of Meredith Holley
207 E 5th Avenue, Suite 254
Eugene, OR 97401
Phone: (458) 221-2671
Fax: (833) 352-3615




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF OREGON
                           EUGENE DIVISION

                                          Case No.    6:21-cv-1067
JESSICA VANKIRK,
            Plaintiff,                    COMPLAINT
                                          (Pregnancy Discrimination – Title
                                          VII, Americans with Disabilities
              vs.                         Act, FMLA, and Oregon law)


HIDDEN VALLEY RANCH, INC., an
                                          Demand for Jury Trial
Oregon corporation; HC RETAIL INC.,
an Oregon corporation; and ROSALINA
DEATHERAGE dba HERBAL CHOICES,
              Defendants.


                               INTRODUCTION
                                         1.

Defendants run cannabis dispensaries along the Oregon Coast. Plaintiff Jessica

VanKirk worked for them in various positions beginning in August 2019,

consistently receiving promotions. When Ms. VanKirk told the Defendants she was

pregnant, Defendant’s HR Manager demoted her immediately, telling her that the

COMPLAINT – Page 1
 Case 6:21-cv-01067-MK         Document 1       Filed 07/19/21    Page 2 of 11




pregnancy would not work for Defendants. Defendants fired Ms. VanKirk less than

two weeks later.


                           JURISDICTION AND VENUE
                                           2.

This matter arises under federal law, 42 U.S.C. § 2000e and 42 U.S.C. § 12101.

Supplemental jurisdiction over related state law claims is proper under 28 U.S.C. §

1367.

                                           3.
The events underlying Plaintiff’s claims took place in Coos County, Oregon,

making venue proper in the District of Oregon, Eugene Division.


                                     PARTIES
                                           4.

Plaintiff Jessica VanKirk is a resident of Coos County, Oregon. Ms. Van Kirk is a

woman.

                                           5.

Defendant Hidden Valley Ranch, Inc. is an Oregon corporation with its principal

place of business in Bandon, Oregon. Defendant is in the business of selling

cannabis. Defendant has more than 50 employees in Oregon.

                                           6.

Defendant HC Retail is an Oregon corporation with its principal place of business

in Bandon, Oregon. Defendant is in the business of selling cannabis. Defendant has

more than 50 employees in Oregon.




COMPLAINT – Page 2
 Case 6:21-cv-01067-MK         Document 1       Filed 07/19/21     Page 3 of 11




                                          7.

Upon information and belief, Defendant Rosalina Deatherage is an individual doing

business as Herbal Choices in North Bend, Oregon. Defendant Deatherage is in the

business of selling cannabis. Defendant has more than 50 employees in Oregon.


                            FACTUAL ALLEGATIONS
                                          8.

In August 2019, Defendants hired Ms. Van Kirk to work part-time as a “budtender”

at their Reedsport location. Throughout Ms. VanKirk’s employment, she was paid
under the entities, HC Retail Inc. and Hidden Valley Ranch, Inc.

                                          9.

From August 2019 through June 2020, Defendants paid Ms. VanKirk as a 1099

worker. Defendants controlled her hours and the means and manner of the services

she provided. Ms. VanKirk was not engaged in an independently established

business at any time during her employment with Defendants.

                                          10.

In October 2019, Defendants promoted Ms. VanKirk to working their new location

in North Bend, Herbal Choices North Bend. About a month later, Ms. VanKirk was

promoted again. Defendants paid her $13.25 per hour at the time of this promotion.

                                          11.

In June 2020, Ms. VanKirk started running a fever. Her supervisor told Ms.

VanKirk that, because of COVID-19, she needed to stay home for a week. Fevers

and COVID-19 are serious health conditions.

                                          12.

When Ms. VanKirk returned to work, Defendants moved her to an hourly W-2

position and reduced her pay to $12 per hour.

COMPLAINT – Page 3
 Case 6:21-cv-01067-MK          Document 1       Filed 07/19/21    Page 4 of 11




                                           13.

Around July 27, 2020, Ms. VanKirk learned she was pregnant and that her

pregnancy was extremely high risk. Ms. VanKirk was very sick and forced to miss

two days of work because of her medical condition. Ms. VanKirk’s pregnancy was

a physical impairment that substantially impacted her ability to eat, sleep, walk,

stand, lift, bend, and other major life activities when she was experiencing extreme

morning sickness.

                                           14.

On August 4, 2020, Raushanna Byington, the HR Manager, called Ms. VanKirk in

to work. She told Ms. VanKirk that due to Ms. VanKirk’s pregnancy Defendants

were reducing her hours and moving her back to 1099 worker status. HR Manager

Byington said that Ms. VanKirk’s pregnancy would affect the company’s ability to

function. She said that Ms. VanKirk’s doctor’s appointments and morning sickness

would not work for them.

                                           15.

Ms. VanKirk was upset and cried. Ms. VanKirk asked if it was because she was not

doing a good job. HR Manager Byington told her that everyone was pleased with

Ms. VanKirk’s work but they were worried about her reliability during her

pregnancy.

                                           16.

Ms. VanKirk asked her if there was anything else she could do to maintain her

position. HR Manager Byington said that Ms. VanKirk could either take the 1099

job or be fired. HR Manager Byington said that if Ms. VanKirk lost the pregnancy,

or her situation changed, they would consider giving her back her intake position.




COMPLAINT – Page 4
  Case 6:21-cv-01067-MK          Document 1       Filed 07/19/21    Page 5 of 11




HR Manager Byington said that a pregnant woman working in intake would have

a negative impact on business.

                                            17.

After this, Ms. VanKirk was forced to take two days off because of morning

sickness.

                                            18.

On August 10, 2020, Ms. VanKirk returned to work in her demoted position. The

position she was demoted to allowed fewer hours of work.

                                            19.

Defendants hired a man to replace Ms. VanKirk in her previous position.

                                            20.

On August 20, 2020, Ms. VanKirk received her first paycheck in her demoted

position. Because Defendants were returning her to a 1099 position because of the

pregnancy, Ms. VanKirk believed she would return to $13.25 per hour, which was

the amount she made before she needed to take time off for symptoms of COVID-

19. Upon receiving her paycheck, Ms. VanKirk learned that she was still making

$12 per hour. Believing this was an error, she went into the office to speak with the

office staff about her paycheck. Office staff confirmed her reduced wage, and she

left.

                                            21.

On August 21, 2020, Defendants terminated Ms. VanKirk’s employment.

                                            22.

On September 23, 2020, Plaintiff filed a complaint with the Oregon Bureau of

Labor and Industries.




COMPLAINT – Page 5
 Case 6:21-cv-01067-MK           Document 1         Filed 07/19/21   Page 6 of 11




                                             23.

On July 13, 2021, the Oregon Bureau of Labor and Industries issued Plaintiff a 90-

day right to sue letter.

                                             24.

Defendants’ actions and inactions have caused Plaintiff wage loss and severe

emotional distress, including humiliation, pain, sleeplessness, worry, anxiety

during an already high-risk pregnancy, and other emotional traumas.


                       FIRST CLAIM FOR RELIEF – TITLE VII
                          DISCRIMINATION BASED ON SEX
                           (AGAINST ALL DEFENDANTS)
                                             25.

Plaintiff repeats and realleges paragraphs 1-24 as though fully set forth.

                                             26.

The Corporate Defendants violated Title VII of the Civil Rights Act of 1964, 42

USC § 2000e, et seq., in that, immediately upon Plaintiff notifying them she was

pregnant, Defendants demoted her from a W-2 worker to a 1099 worker status and

terminated her less than two weeks later.

                                             27.

Defendants’ actions and inactions have caused Plaintiff wage loss and severe

emotional distress, including humiliation, pain, sleeplessness, worry, anxiety

during an already high-risk pregnancy, and other emotional traumas, compensation

for which is to be determined by a jury at trial.

                                             28.

Under Title VII, 42 U.S.C. 2000e-2, Plaintiff is entitled to reasonable attorney fees

and costs to be determined by the court.


COMPLAINT – Page 6
 Case 6:21-cv-01067-MK           Document 1         Filed 07/19/21   Page 7 of 11




                  SECOND CLAIM FOR RELIEF – ORS 659A.030
                       DISCRIMINATION BASED ON SEX
                        (AGAINST ALL DEFENDANTS)
                                             29.

Plaintiff repeats and realleges paragraphs 1-28 as though fully set forth.

                                             30.

The Corporate Defendants violated ORS 659A.030 in that, immediately upon

Plaintiff notifying them she was pregnant, Defendants demoted her from a W-2

worker to a 1099 worker status and then terminated her less than two weeks later.
                                             31.

Defendants’ actions and inactions have caused Plaintiff wage loss and severe

emotional distress, including humiliation, pain, sleeplessness, worry, anxiety

during an already high-risk pregnancy, and other emotional traumas, compensation

for which is to be determined by a jury at trial.

                                             32.

Plaintiff is entitled to prevailing party fees and reasonable attorney fees and costs

under ORS 659A.885.

       THIRD CLAIM FOR RELIEF – AMERICANS WITH DISABILITIES ACT
                      DISABILITY DISCRIMINATION
                      (AGAINST ALL DEFENDANTS)
                                             33.

Plaintiff repeats and realleges paragraphs 1-32 as though fully set forth.

                                             34.

Defendants violated the Americans with Disabilities Act, 42 USC § 12101, et seq.,

in that, immediately upon Plaintiff notifying them she was pregnant with a high-

risk pregnancy, causing substantial physical or mental impairment that impacted

many major life activities, qualifying her as a person with a disability, Defendants

COMPLAINT – Page 7
 Case 6:21-cv-01067-MK           Document 1         Filed 07/19/21   Page 8 of 11




demoted her from a W-2 worker to a 1099 worker status and then terminated her

less than two weeks later.

                                             35.

Defendants’ actions and inactions have caused Plaintiff wage loss and severe

emotional distress, including humiliation, pain, sleeplessness, worry, anxiety

during an already high-risk pregnancy, and other emotional traumas, compensation

for which is to be determined by a jury at trial.

                                             36.

Plaintiff is entitled to reasonable attorney fees and costs under 42 U.S.C. § 12205.



                  FOURTH CLAIM FOR RELIEF – ORS 659A.112
                        DISABILITY DISCRIMINATION
                        (AGAINST ALL DEFENDANTS)
                                             37.

Plaintiff repeats and realleges paragraphs 1-36 as though fully set forth.

                                             38.

Defendants violated ORS 659A.112 in that, immediately upon Plaintiff notifying

them she was pregnant with a high-risk pregnancy, causing substantial physical or

mental impairment that impacted many major life activities, qualifying her as a

person with a disability, Defendants demoted her from a W-2 worker to a 1099

worker status and then terminated her less than two weeks later.

                                             39.

Defendants’ actions and inactions have caused Plaintiff wage loss and severe

emotional distress, including humiliation, pain, sleeplessness, worry, anxiety

during an already high-risk pregnancy, and other emotional traumas, compensation

for which is to be determined by a jury at trial.

COMPLAINT – Page 8
 Case 6:21-cv-01067-MK           Document 1        Filed 07/19/21    Page 9 of 11




                                             40.

Plaintiff is entitled to prevailing party fees and reasonable attorney fees and costs

under ORS 659A.885.


           FIFTH CLAIM FOR RELIEF – FAMILY MEDICAL LEAVE ACT
                      MEDICAL LEAVE RETALIATION
                        (AGAINST ALL DEFENDANTS)
                                             41.

Plaintiff repeats and realleges paragraphs 1-40 as though fully set forth.
                                             42.

Defendants violated 29 U.S.C. § 2601 in retaliating against Plaintiff for taking

medical leave for a serious health condition in one or more of the following:

   a) In demoting Plaintiff after she needed time off because of symptoms of

       COVID-19;

   b) In that, after Plaintiff needed medical leave for morning sickness related to

       a high-risk pregnancy, which is a serious health condition, Defendants

       demoted Plaintiff to a 1099 worker position with fewer hours than her

       previous position; and/or

   c) In that, after Plaintiff needed medical leave for morning sickness related to

       a high-risk pregnancy, which is a serious health condition, Defendants

       terminated Plaintiff’s employment less than two weeks later.

                                             43.

Plaintiff is entitled to lost wages, salary, benefits, and other compensation;

liquidated damages; equitable relief as determined by the court; and reasonable

attorney fees and costs under 29 U.S.C. § 2617.




COMPLAINT – Page 9
 Case 6:21-cv-01067-MK            Document 1       Filed 07/19/21    Page 10 of 11




                   SIXTH CLAIM FOR RELIEF – ORS 659A.183
                        MEDICAL LEAVE RETALIATION
                         (AGAINST ALL DEFENDANTS)
                                             44.

Plaintiff repeats and realleges paragraphs 1-43 as though fully set forth.

                                             45.

Defendants violated ORS 659A.183 in retaliating against Plaintiff for taking

medical leave for a serious health condition in one or more of the following:

   d) In demoting Plaintiff after she needed time off because of symptoms of
       COVID-19;

   e) In that, after Plaintiff needed medical leave for morning sickness related to

       a high-risk pregnancy, which is a serious health condition, Defendants

       demoted Plaintiff to a 1099 worker position with fewer hours than her

       previous position; and/or

   f) In that, after Plaintiff needed medical leave for morning sickness related to

       a high-risk pregnancy, which is a serious health condition, Defendants

       terminated Plaintiff’s employment less than two weeks later.

                                           g)

Plaintiff is entitled to back pay, prevailing party costs, and reasonable attorney fees

and costs under ORS 659A.885.



__________________________________

       WHEREFORE, Plaintiff Jessica VanKirk prays for judgment against

Defendants as follows:
       a. Economic damages in the form of lost wages in an amount to be

           determined at trial;



COMPLAINT – Page 10
 Case 6:21-cv-01067-MK        Document 1      Filed 07/19/21     Page 11 of 11




       b. Fair and reasonable compensatory damages to be determined at the time

          of trial;

       c. Prevailing party fees and reasonable attorney fees and costs incurred

          herein under ORS 659A.885, 42 U.S.C. § 2000e-2, 29 U.S.C. § 2617,

          and 42 USC § 12205;

       d. Just and equitable relief as determined by the Court; and

       e. Pre- and post-judgment interest thereon.




DATED this 19th day of July, 2021.



______________________________________
Meredith Holley, OSB #125647
Meredith@ErisResolution.com
LAW OFFICE OF MEREDITH HOLLEY
207 E 5th Avenue, Suite 254
Eugene, OR 97401
Telephone: (458) 221-2671
Fax: (833) 352-3615
Attorney for Plaintiff




COMPLAINT – Page 11
